Citation Nr: 0324470	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  96-23 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an effective date earlier than August 1, 1994, 
for a 50 percent rating for a schizophreniform psychosis.



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from May 1974 to March 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
the veteran's claim for an effective date earlier than 
August 1, 1994, for a 50 percent rating for a 
schizophreniform psychosis.  

The Board denied the claim in November 1997.  The veteran 
appealed to the United States Court of Veterans Appeals 
(Court), which is now known as the United States Court of 
Appeals for Veterans Claims.  In an April 1999 Order, 
the Court granted a joint motion for remand (JMR), vacating 
the Board's decision and remanding the case to the Board for 
compliance with the directives of the joint motion.  This 
included consideration of the provisions of 38 C.F.R. § 3.157 
insofar as whether evaluations conducted while the veteran 
was on the Temporary Disability Retirement List (TDRL) 
constituted an informal claim to receive VA compensation for 
his mental disorder.

In January 2000, after receiving the case back from the 
Court, the Board, in turn, remanded the case to the RO.  The 
Board noted that the veteran's DD Form 214 indicated that, 
effective March 24, 1975, the date of his discharge from 
service, he was put on the TDRL and transferred to the Naval 
Regional Medical Center (NRMC) in Bainbridge, Maryland.  He 
alleged that the complete records of his treatment, 
examinations or evaluations at that facility, or any 
subsequent service department facility-especially from 1976 
to 1978, were not obtained and associated with the other 
evidence in his claims folder.  So, on remand, the RO had to 
consider whether, under 38 C.F.R. § 3.157(b), any evaluations 
or examinations the veteran underwent while on the TDRL 
constituted an informal claim to receive VA compensation.  



In June 1975, the RO had granted the veteran's claim for 
service connection for the schizophreniform psychosis and had 
assigned a 50 percent rating effective from March 25, 1975, 
the day following his discharge from service.  He was 
notified of that decision later in June 1975 and informed 
that compensation was disallowed because he was receiving 
retirement pay from the military.

Records show the Department of the Navy Finance Center 
removed the veteran from the TDRL and discharged him from his 
Naval Service-with severance pay, effective July 21, 1978.  
Thereafter, in a September 1978 letter, the RO indicated that 
it had been informed by the Navy that he was removed from the 
TDRL.  And the RO invited him to reopen his claim for VA 
compensation; the RO provided him with the form to do that.  
But he did not respond to the RO's September 1978 letter; 
indeed, there is no indication that VA had any contact with 
him until many years later, in July 1994, when he inquired 
about the status of his disability benefits.  

It has been contended the veteran did not receive TDRL 
compensation after 1978, that he also did not receive the 
RO's September 1978 letter, and, alternatively, that even if 
he did he was not competent to comprehend the substance of 
the letter due to the severity of his service-connected 
psychiatric disorder.

The January 2000 Board remand instructed the RO to take 
appropriate steps to locate additional service medical and 
hospitalization records.  When those records were obtained, 
or if they could not be obtained that was to be documented in 
the claims file.  The RO then was directed to readjudicate 
the claim in light of all relevant evidence of record, and 
all pertinent legal authority, to specifically include 38 
C.F.R. § 3.157(b)(1) and the recent decision in Norris v. 
West, 12 Vet. App. 413 (1999) (addressing 38 C.F.R. 
§ 3.157(b)).

As requested in the Board's January 2000 remand, the RO made 
efforts to obtain the records cited.  However, as noted in 
the Board's August 2002 decision which again denied the 
claim, in January 2000 the veteran had requested that his 
case be adjudicated on the basis of the evidence of record.  

The veteran appealed the Board's August 2002 decision to the 
Court.  And in February 2003, VA's General Counsel filed a 
motion to remand the case to the Board to address whether the 
duty to notify under 38 U.S.C. § 5103(a) (West 2002), as 
explained in Charles v. Principi, 16 Vet. App. 370 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), was 
satisfied.  Specifically, the Board was directed to discuss 
whether there was sufficient notice to the veteran of the 
information and evidence necessary to substantiate his claim 
and an explanation of which portion of such was to be 
provided by VA and which by him.  It also was noted that, on 
remand, he would have the opportunity to submit additional 
evidence and argument.  Based on that motion, in April 2003 
the Court vacated the Board's August 2002 decision and again 
remanded the case to the Board for compliance with the 
directives specified.

The Court since has issued a precedent decision, Huston v. 
Principi, 17 Vet. App. 195 (2003), holding that the 
provisions of 38 U.S.C.A. § 5103(a) (West 2002) and the 
implementing regulation 38 C.F.R. § 3.159(a) are applicable 
in claims for an earlier effective date.  38 C.F.R. 
§ 3.159(c)(2) provides that VA will make as many requests as 
necessary to obtain relevant records from a 
Federal department or agency and will end such efforts only 
if VA concludes that the records sought do not exist or that 
further efforts would be futile.  


REMAND

Although the veteran previously has indicated that he wants a 
decision in his appeal to be made based on the evidence 
currently of record, the law, regulation, and case law cited 
above essentially preclude this without at least making 
further attempts to obtain the missing evidence.



Accordingly, the case is remanded to the RO for the following 
development and consideration:  

1.  The RO must review the claims file 
and ensure that all preliminary 
notification and development required by 
the Veterans Claims Assistance Act (VCAA) 
and implementing VA regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.

*To comply with the Court's Order, the RO 
must specifically instruct the veteran as 
to what evidence and information is 
needed to substantiate his claim and 
which portion of the evidence and 
information will be obtained by VA-on 
his behalf, and which portion must be 
obtained by him.

*The veteran must be advised to submit 
evidence tending to prove that he did not 
receive TDRL pay after 1978 and should be 
requested to provide as much identifying 
information as possible as to all dates 
and places of his treatment, evaluation 
or examination at any uniformed service 
medical facility from March 1975 to 
September 1978.  

2.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), the Department of the Navy 
(Navy), the Bainbridge, Maryland NRMC, as 
well as from any other NRMCs at which the 
veteran was treated, to locate additional 
service medical and hospitalization 
records, and thereafter associate them 
with the claims file.  If his records are 
unavailable from the NPRC, the Navy and 
the Bainbridge, Maryland NRMC, as well 
any other NRMCs at which he received 
treatment, this must be expressly 
indicated and clearly noted in his claims 
file.

*The RO must make as many requests as 
necessary to obtain these records and 
must not end such efforts unless it is 
concluded that the records sought do not 
exist or that further efforts would be 
futile.  The reasons and bases for any 
such conclusion should be expressed in 
writing and in detail.  

3.  The RO should take the appropriate 
steps to verify whether the veteran 
received TDRL pay from March 1975 to 
September 1978.

*The RO must make as many requests as 
necessary to obtain this information and 
must not end such efforts unless it is 
concluded that the information sought 
does not exists or that further efforts 
would be futile.  The reasons and bases 
for any such conclusion should be 
expressed in writing and in detail.  

4.  The RO must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
Court's Order and this REMAND.  If any 
requested development has not been 
completed, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  



5.  Upon completion of the above 
development, and after completion of any 
other development deemed warranted by the 
record, readjudicate the claim in light 
of all relevant evidence of record, and 
all pertinent legal authority, to 
specifically include 38 C.F.R. 
§ 3.157(b)(1) and the decision in Norris 
v. West, 12 Vet. App. 413 (1999).  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND. 

6.  If the claim continues to be denied, 
send the veteran a Supplemental Statement 
of the Case (SSOC) and give him an 
opportunity to submit additional written 
or other argument in response before 
returning the case to the Board for 
further appellate consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified.  He has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


